Journal Entries (1822-24): Chancery Journal: (1) Rule to demur or plead, continued *p. 54. Journalj: (2) Motion for decree granted *p. 461. Chancery Journal: (3) Decree *p. 57. Journal j: (4) Register’s report confirmed nisi *p. 497.
Papers in File: (i) Bill of complaint; (2) security for costs and precipe for subpoena; (3) writ of subpoena and return; (4) answer and disclaimer of George Moffat, Robert Gillespie and William Gilkinson; (5) draft of decree; (6) copy of notice of sale posted on Council House; (7) copy of notice of sale and that agent of complainant will bid for property; (8) receipt for proceeds of sale; (9) register’s report; (10) precipe for writ of possession; (11) receipt for printer’s bill; (12) receipt for counsel fees; (13) writ of possession; (14) precipe for writ of possession; (15) writ of possession and return; (16) calculation of amount due; (17) memo, re copy of agreement; (18) copy of deed of mortgage—Antoine Lasselle to Richard Pattinson.
Chancery Case 20 of 1821.